Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 10/04/2021.  In the Amendment, Applicant amended claims 1, 8 and 15.  Claims 4, 6, 11, 13, 18 and 20 are cancelled.  Claims 27-28 are newly added. 
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, etc.);
Claims 1-3, 5, 7-10, 12, 14-17, 19, and 21-28 (renumbered 1-22) are allowed.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 11/24/2020  has been considered (see form-1449, MPEP 609).


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the Examiner’s Non-Final Action dated 07/02/2021, the rejection under 35 U.S.C. § 103 was made mainly based on the references over Ives et al. (US PGPUB 2009/0083232, hereinafter Ives) in view of Primke et al. (US PGPUB 2016/0098493, hereinafter Primke). 
	The invention is directed: Display the updating set of search results base on each character input in the search query and indicating a consumption level of one or more of the online friends within the social graph of the user.

The closest prior arts are Ives et al. (US PGPUB 2009/0083232, hereinafter Ives) in view of Primke et al. (US PGPUB 2016/0098493, hereinafter Primke) are generally directed to various aspect of method, non-transitory computer-readable storage medium  and system for selection by the user to generate more search results, at least one of the suggested search queries having a correspondence with a corresponding subset of one or more of the search results, and sending to the user the set of search results and further disclose social graph of the user. 
 	However, none of Ives and Primke teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 8, and 15. For examples, it failed to teach updating the display as each of one or more subsequent characters is input after the first character, wherein input of each of the subsequent characters updates a current set of characters in the single search query string, and wherein each update to the display corresponds to the current set of characters in the single search query string; and providing a contextual tag within the updated display, the contextual tag corresponding to the at least one media content item in the set of search results, and indicating a consumption level of the at least one media content item by one or more of the online friends within the social graph of the user.
 	
This feature in light of other features, when considered as a whole, in the independent claims 1, 8 and 15 are allowable over the prior arts of record.

An updated search for prior art on EAST database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1, 8 and 15. 
	The dependent claims depending upon claims 1, 8 and 15 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163